People v Simmons (2016 NY Slip Op 00037)





People v Simmons


2016 NY Slip Op 00037


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Acosta, J.P., Andrias, Manzanet-Daniels, Kapnick, JJ.


1046/06 -1992/06 -2356/08 -16562 16561B 16561 16560A 16560

[*1] The People of the State of New York, Respondent, —
vJamall Simmons, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Anant Kumar of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from the judgments of the Supreme Court, Bronx County (Troy Webber, J.), rendered on or about December 13, 2010, and judgments of resentence, same court and Justice, rendered on February 15, 2011, and from a judgment, same court (Robert Torres, J., at plea; Troy Webber, J. at sentencing), rendered December 13, 2010.
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentences not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed
ENTERED: JANUARY 7, 2016
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.